Case 3:17-cv-00007-GTS-ML Document 104-42 Filed 06/17/19 Page 1 of 3
                                      Case 3:17-cv-00007-GTS-ML Document 104-42 Filed 06/17/19 Page 2 of 3



      EN§LE,,ELIZABETH J

      From:                           Erin Hamm <erinhamm77@gmail.com>
      Sent:                           Sunday, December 18, 2016 7:41 PM
      To:                             Superintendent, Vestal
      Subject:                        Fwd: Vestal Central School District
      Attachments:                    Press statement.pdf



      Hello,
      my name is Erin Hamm with Fox 40 news. I received this email in regards to a possible racial issue occurring within the school district. The pdf
      attach is the email that I received from the lawyer of a student,             In this manner we have interviewed the lawyer, Ron Benjamin. We
      are running a story on this tonight and would like to know if you have a co=ent for us. If you could please email us back with your co=ent
      regarding the issue that would be great. You can also call the newsroom at (607) 798-0070 at any time. Thank you.

      Sincerely,
      ErinHamm
      Reporter!WICZ



       From: Ron Benjamin <ronbenjaminlaw@wail.com>
       Date: Sun, Dec 18,2016 at 1:43PM
       Subject: Vestal Central School District
       To: fox40news@wicz.com


       FYI, please see attached.
VS000986




           Diane E. Walter

           Paralegal

           Law Office of Ronald R. Benjamin

                                                                               1
  Case 3:17-cv-00007-GTS-ML Document 104-42 Filed 06/17/19 Page 3 of 3



The Vestal Central School District administration is about to try to destroy the career of a young
man by the name of                   a senior, who called his math teacher Katherine Dyer a
fucking racist in response to a statement she made after disciplining a black student in math
class, namely, "I am tired of dealing with you fucking niggers". Instead of terminating the
teacher, the administration decided to suspend          from school and the district is now taking
steps to expel          A superintendent's proceeding will be held December 20, 2016 at 9:00
AM at the Vestal Central School District located at 201 Main Street, Vestal, NY 13850.

This is a teacher who began the semester by isolating all minority students in the back of her
class under the pretext of developing student seating. Complaints made to Assistant Principals
Deborah Caddick and Clifford Kasson conceming the racist behavior fell on deaf ears.
had the temerity to appeal for help tln·ough social media and also asked to bring an end to racism
within our schools. His appeal tln·ough social media resulted in a second suspension.

We are asking for you to support            by attending the hearing that is going to be held at 9:00
AM, and to help stamp out racism within the Vestal School Dishict and to ensure the racist
teacher who triggered this situation is no longer able to perpetuate her racism in an environment
where the mission of the school is teaching our youngsters to promote good citizenship any
equality among all.

If you would like additional information concerning the above please contact Ron Benjamin at
(607) 427-9191.




                                                                                    VS000987
